Citation Nr: 1226039	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a ventral/umbilical hernia.

2.  Entitlement to an initial compensable rating prior to December 9, 2010, and in excess of 10 percent since December 9, 2010, for a surgical scar of the right shoulder.

3.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, to include generalized anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1994, April 1995 to April 1998, and from October 1998 to December 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A February 2011 rating decision increased the rating from 0 percent to 10 percent for the surgical scar of the right shoulder, effective December 9, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.  At that hearing, the Veteran submitted additional private treatment records to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims file and has been considered by the Board as part of the record on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A ventral/umbilical hernia was not present in service; and the Veteran's currently diagnosed hernias are not etiologically related to service.

2.  The Veteran's acquired psychiatric disorder, to include generalized anxiety disorder (GAD), is manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but total occupational and social impairment has not been demonstrated.

3.  Although the combined rating for the Veteran's service-connected disabilities meet the minimum percentage requirements for an award of a TDIU, the service-connected disabilities alone are not shown to prevent him from obtaining or retaining substantially gainful employment.

4.  In testimony at his hearing before the Board on April 3, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of the appeal for entitlement to an initial compensable rating prior to December 9, 2010, and in excess of 10 percent since December 9, 2010, for a surgical scar of the right shoulder.


CONCLUSIONS OF LAW

1.  A ventral/umbilical hernia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not greater, for the Veteran's service-connected acquired psychiatric disorder, to include GAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9400 (2011).

3.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.19 (2011).

4.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating prior to December 9, 2010, and in excess of 10 percent since December 9, 2010, for a surgical scar of the right shoulder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
In this appeal, the RO provided notice to the Veteran in letters dated May 2009 and June 2009, prior to the issuance of the appealed July 2009 rating decision, that explained what information and evidence was needed to substantiate claims for an increased rating, service connection, and for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records, records from the Social Security Administration (SSA), the reports of May 2008, October 2008, January 2009, June 2009, and October 2010 VA examinations, and a December 2010 addendum to the October 2010 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, as well as the Veteran's April 2012 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by attorney Heather Vanhoose.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection, an increased rating, and a TDIU.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

The Veteran generally contends that he has a ventral/umbilical hernia that is related to his active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's STRs are void of any diagnosis or treatment of any type of hernia.

Private treatment records include a September 2003 report which reflects an assessment of probable evolving inguinal hernia, could not rule out occult inguinal adenopathy.

VA treatment records include a December 2008 report which reflects a diagnosis of gastrointestinal reflux disease (GERD) with a history of a hiatal hernia.

The Veteran was afforded a VA general medical examination in October 2008 at which time he presented with a history of a hiatal hernia and GERD since 2000.  On examination, he was diagnosed with a ventral-diastasis recti hernia.

The Veteran was afforded a VA digestive conditions examination in January 2009 at which time the examiner noted that there was no mention of diastasis recti of the abdominal wall in his STRs or any history of abdominal pain on examination in October 2008.  On examination, the Veteran was diagnosed with a ventral-diastasis recti hernia that the examiner opined is not related to, caused by, or aggravated by the Veteran's service.  The rationale provided, was that patients with diastasis recti are typically either overweight, as was the Veteran's case, or middle-aged.  For the overweight patient, gradual weight gain causes the rectus muscles to increasingly separate above the umbilicus.  The examiner concluded that the Veteran's hernia was likely caused by obesity.

VA treatment records include a February 2009 report which shows a diagnosis of an umbilical hernia.  A March 2009 report reflects a diagnosis of painful, reducible umbilical hernia.  A May 2009 CT of the abdomen and pelvis reflects an impression of status-post umbilical hernia repair.  In an April 2010 letter, a VA general surgeon stated that the Veteran was scheduled for surgery on an epigastric hernia that month and that he had an upper abdominal bulge for at least two years which was not a rectus diastasis.

In April 2012, the Veteran testified that he developed a hernia post-service while working in the transportation field.  He also related that a VA general surgeon diagnosed him with an epigastric hernia.

On review of the evidence above, the Board finds the Veteran does not have an umbilical/ventral hernia or any other type of hernia that is etiologically related to service.  The Veteran has been afforded a VA examination in which the examiner, based on review of the evidence, stated a medical opinion against such an etiological relationship, and there is no contrary medical opinion of record.  The Board notes that during the course of the appeal, the Veteran has been diagnosed with the following types of hernia: inguinal, hiatal, ventral-diastasis recti, and umbilical.  However, there is no medical opinion that relates any of the Veteran's diagnosed hernias to his service.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA.

The Veteran has asserted that he has a ventral/umbilical hernia that is related to his service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As explained above, competent and uncontroverted medical opinion of record states the Veteran's current hernia, diagnosed as a ventral-diastasis recti hernia, is not related to his service.

For the foregoing reasons, the claim for service connection for a ventral/umbilical hernia must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

II.  Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Generalized anxiety disorder (GAD) (Diagnostic Code 9400) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent disability rating is warranted for GAD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula. 
When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's GAD.  See Mittleider at 182.  In this case, in addition to GAD, the Veteran has diagnoses of panic disorder without agoraphobia, major depressive disorder, PTSD, anxiety, and dysthymia.  However, to the extent that there is any doubt as to attribution of symptomatology between service-connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

The Veteran was afforded a VA mental disorders examination in May 2008 during which he complained of "episodes of anxiety" and stated that he had at least 30 episodes of anxiety over the last two years.  He complained of a low or sad mood, but denied any history of prolonged or extreme episodes of depression.  However, at the time of the examination, he had no desire to go anywhere and tended to lose interest in things.  For example, he used to enjoy fishing but only rarely went fishing.  He fell behind in routines of daily living, but denied any increased irritability due to depression.  While he was more irritable when he became anxious, he denied any suicidal ideations.

With regard to employment, he was currently selling oil drilling equipment but indicated that he left a job as a cement worker due to a "hostile environment."  He also stated that he spoke with people at work, but was socially withdrawn and did not have any social contact outside of work.  He also complained of problems sleeping.

On mental status examination, the Veteran was casually but neatly dressed and his beard was adequately groomed.  Speech was spontaneous and the content was logical, coherent, and relevant.  Progression of thoughts was adequate and there was no indication of disturbed thinking processes.  Affective responses were limited in range, but appropriate to theme.  He was slightly distant, but related in an appropriate fashion and maintained episodic eye contact.  He showed no anxiety, agitation, or unusual mannerisms and was oriented to all spheres.  While he showed a range of depressive symptomatology, there was no suicidal ideation and he was not seen as a risk to self or others.  The examiner noted that he remained married and employed, but had a range of discomforts.  The frequency of anxiety episodes decreased with treatment, but adjustment problems continued.  Daily functioning was not grossly disturbed and there was no evidence of delusional beliefs or generalized impairment of cognitive functions.  He was diagnosed with panic disorder without agoraphobia in partial remission and depressive disorder, not otherwise specified (NOS).  He was assigned a GAF score of 55.
On VA mental disorders examination in October 2008, the Veteran reported increased irritability with verbal acting out since the May 2008 examination.  He stated that he moved back to the area to be close to his family, but kept his distance.  He complained of poor motivation, problems concentrating, depression, and sleep problems, but denied tearfulness.  He also had trouble recalling dates and appointments.   He spent most of his time at home interacting with family and was somewhat isolated.  The Veteran denied suicidal and homicidal ideations.  He complained of racing thoughts and of losing thoughts.  He denied impulsive behavior, but did not report an expansive mood/grandiosity.  The Veteran reported periods of heightened productivity, but sometimes lost interest in projects as quickly as he started them.

The Veteran had been married for sixteen years and reported a good relationship with his wife and a somewhat good relationship with his teenage son.  He attributed difficulty with his son to his own irritability when stressed.  He denied having close friendships or involvement in any social groups.  He stated that his part-time work was the only thing for which he left the house.  He enjoyed fishing, but had not gone for a while due to motivational difficulty.  Socially, the Veteran spent time with his son, watched some television and movies at home with his family, occasionally played video games, and attended a family dinner outing once every two weeks.  The Veteran denied any history of suicide attempts or history of violence and assaultiveness.

On mental status examination, the Veteran was clean, neatly groomed, and casually and appropriately dressed.  Speech was unremarkable and he had a cooperative and friendly attitude.  Affect was mildly constricted.  He was oriented to person and place, but not time.  Thought process and content was unremarkable without delusions.  Judgment and insight were good.  The examiner identified irritability with verbal acting out several times a week as inappropriate behavior.  The Veteran had panic attacks, but did not have any obsessive or ritualistic behavior.  There was no evidence of homicidal or suicidal thoughts and impulse control was good without episodes of violence.  He was able to maintain minimum personal hygiene and with the exception of moderate problems with recreational activities, activities of daily living were unimpaired.  Recent and immediate memory was normal while recent memory was mildly impaired.  The examiner opined that the Veteran's symptoms did not cause significant distress or impairment in social, occupational, or other important areas of functioning.

At that time, the Veteran was employed and reported difficulties inherent to the job environment.  He was diagnosed with panic disorder without agoraphobia and mood disorder NOS.  A GAF score of 55 was assigned.  The examiner noted that he had moderate symptoms and functional impairment and that there was no significant change since his last examination.  The examiner also stated that the prior rating seemed to have been "somewhat extreme for findings at last examination" and that the Veteran clearly remained employable from a mental health perspective.

As regards functional status and quality of life, the examiner noted moderate symptoms and functional impairment.  The examiner stated that the Veteran reported generally sound familial functioning, but was irritable with his son at times and did not do everything that he wanted to do with his son due to the influence of his symptoms.  He denied socializing outside of his immediate family, but his prognosis was optimistic.

The examiner opined that there was no total occupational and social impairment due to signs and symptoms of his psychiatric disability and that his disability did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was no reduced reliability or productivity.  However, the examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of his psychiatric disability, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  The examiner concluded that the Veteran had moderate symptoms and functional impairment.

In a November 2008 statement, the Veteran's spouse related that he was increasingly irritable, could not go to restaurants, became confused, no longer enjoyed fishing, had communication problems with his spouse, sometimes cried, could not see family for an extended period of time, and had difficulties with activities of daily living like going to the grocery store.
VA treatment records include a January 2009 mental health report which reflects diagnoses of panic and posttraumatic stress disorder (PTSD).   In March 2009, the Veteran complained of feeling more depressed, sleep problems, and a lack of energy.  He was diagnosed with PTSD, depression, and panic disorder.  An April 2009 report shows that he was calm, cooperative, alert, and oriented times three.  He was appropriately dressed with good hygiene and reactive affect.  He denied any suicidal or homicidal ideation and perceptual disorders.  Insight and judgment were good.  The assessment was anxiety and panic disorders and he was assigned a GAF score of 52.  A May 2009 report shows that he had a recent suicide attempt due to ongoing and increasing depression.  On mental status examination, his affect and mood were flat, pessimistic, and depressed.  His thought process was suspicious.  The assessment was panic disorder, depression, and PTSD.  One June 2009 report shows that the Veteran had passive suicidal ideations without plan or intent.  On mental status examination his affect and mood were blunted, pessimistic, and depressed.  Thought processes were irrational at times.  The assessment was panic disorder and major depression.  Another June 2009 report shows that he was alert, oriented to person, place, and date.  He was casually dressed and neat and clean in appearance.  Speech was logical, coherent, and within normal limits of rate and tone.  Mood was good and affect was full.  He denied suicidal and homicidal ideation and auditory and visual hallucinations; no delusions were noted.  Insight and judgment appeared good.

The Veteran was afforded a VA mental disorders examination in June 2009, at which time he presented with persistent anxiety and worry over significant financial issues, unemployment, ongoing medical issues, the health of his wife, and concern over caring for the family.  Feelings of being overwhelmed and suicidal ideation were noted.  The Veteran attempted suicide in April 2009 at which time he was categorized as a high risk for suicide.  At the end of April 2009, he had decreased suicidal ideation.  No inpatient psychiatric hospitalizations were noted.  At the time of the examination, he reported suicidal ideation once a week, occasionally active with plan and at other times he wished he was dead.

With regard to employment, the examiner noted that the Veteran was last employed in August 2008 in sales in the oil field industry; a position he held for two and one-half years before relocating.  The Veteran described difficulty getting along with co-workers and stated that he had low frustration tolerance and easily became irritable.  He stated that on one occasion he almost hit someone with a hammer and related that he walked away from jobs rather than deal with conflict.  However, he was never disciplined for any reason and was never fired from a position.  Overall he perceived himself as having been a reliable, efficient, and productive employee.  He was currently receiving unemployment benefits.

With regard to social functioning, the Veteran had been married to his wife for seventeen years and perceived her to be his closest friend.  The Veteran and his wife were both at home together during the day and routinely engaged in common pursuits including fishing.  He described increased stress over financial problems resulting in arguments over "simple things" and some emotional distancing.  Despite these problems, he felt that his relationship had been stable over time and reported no significant change since his last examination.  The Veteran stated that he and his wife tried to work as a team to solve family and household issues and that he routinely assisted with household chores as well as shopping for groceries and goods.  However, during shopping trips he attempted to avoid crowds when possible.  He also described himself as an active father and stated that he loved his son with whom he played guitar, hunted, and fished.  He stated that his family had grown apart over the years, but that he was getting to know them all over again and felt connected to his siblings, especially his younger brother and cousin.  The Veteran attended church four times a week.  He actively engaged with his family over the holidays and during various celebrations for short periods of time due to elevated anxiety.  He became overwhelmed and irritable, had difficulty focusing, and tended to withdraw.  He stated that he was usually in charge of grilling the food so that he would be apart from other family members.

The Veteran reported persistent anxiety symptoms, but continued to take an active role in his family and household, continued to manage activities of daily living, and socialized appropriately with others.  He described no significant changes in his relationship or activities since his last examination.  He consistently participated in mental health treatment and reported perceived benefit.
On mental status examination, the Veteran was appropriately dressed and groomed with appropriate hygiene.  He was very pleasant, cooperative, and open with normal speech.  He was oriented times four and immediate, recent, and remote memory was intact.  Judgment and insight was fair.  His thought process was goal-directed and well-organized.  Thought content was without suicidal or homicidal thoughts or delusions.  Sleep was somewhat impaired and panic attacks occurred three times per week.  He also complained of excessive worry and anxiety.

The examiner found that there was no total occupational and social impairment due to mental disorder signs and symptoms.  He also found that the signs and symptoms of the Veteran's disorder did not result in significant deficiencies in most of the following areas: judgment, thinking, mood, family relations, work or school.  However, the examiner did find that there was occupational and social impairment with reduced productivity and reliability due to mental disorder signs and symptoms.  The examiner stated that the Veteran presented with significant disturbance in mood.  He also reported suicidal ideation once a week, occasionally active with plan but mostly passive.  He experienced suicidal ideation with plan twice since his last examination.  The examiner diagnosed GAD and assigned a GAF score of 51 explaining that GAF scores in the range of 51 to 60 indicate moderate symptoms or moderate difficult in social or occupational functioning.  He stated that his current GAF score reflected symptoms of anxiety and secondary depressive symptoms.  The examiner opined that his symptoms had increased in severity since his last examination in that he had persistent worry over a number of life stressors, difficulty making decisions, and at times experienced suicidal ideation.  His prognosis was fair based on current symptoms, strong family support, compliance with medication, and active involvement in therapy.  The examiner opined that he was not totally occupationally impaired and was not unemployable due solely to symptoms of GAD.

VA treatment records include a July 2009 report which shows that on mental status examination the Veteran's affect and mood were blunted with appropriate judgment.  Thought processes were rational.  There was no evidence of suicidal or homicidal ideation.  The assessment was anxiety.  One August 2009 report shows that on mental status examination, the Veteran's affect and mood were blunted, pessimistic, and depressed.  Judgment was appropriate and thought processes were rational.  There was no evidence of suicidal or homicidal ideation, but sleep was impaired.  The assessment was anxiety, rule out PTSD.  Another August 2009 report shows that on mental status examination, he was dressed clean and casual.  He was cooperative with good eye contact.  He was alert and oriented times three.  Speech was logical and appropriate.  The assessment was PTSD and anxiety directly associated with his current financial status.  In November 2009, the Veteran admitted that suicidal ideations frequently crossed his mind, but denied plan or intent and committed safety due to his family.  On mental status examination, affected and mood were flat, pessimistic, and depressed.  His thought process was rational and there was no evidence of suicidal ideation.  The assessment was anxiety.

A November 2009 SSA functional capacity report shows that the Veteran went from shaving once daily to twice per week, that his wife cut his hair and occasionally styled it because sometimes he "did not care," and that he no longer showered daily.  Socially, he mostly watched television or slept, but attended church three times a week.  With regard to employment, he related that he quit his job because he could not get along with others.  The Veteran stated that he stopped working due to rotator cup surgery in December 2008, but also indicated that his psychiatric disorder caused him to get angry and affected his employment.  His work history report shows that he worked for an oil field company from December 2007 to March 2008, in food sales/delivery from April 2008 to May 2008, for an oil field service from May 2008 to July 2008, and in fire protection from November 2008 to December 2008.

VA treatment records include a January 2010 report which shows that the Veteran was compliant with his medication and stated that he felt "70 percent better."  He continued having sleep problems including nightmares and violent dreams.  He denied suicidal and homicidal ideation and the assessment was GAD and depression for which he was assigned a GAF score of 50.  Another January 2010 report reflects that on examination, he was alert and oriented times four.  He reported continued stress and occasionally felt overwhelmed.  On mental status examination, affect and mood were appropriate and euthymic.  Insight was good with appropriate judgment.  Thought processes were goal-directed without audiovisual hallucinations.  There was no evidence of suicidal or homicidal ideations.  The assessment was GAD and depression.  A February 2010 report reflects a worsening depressed mood, but no evidence of suicidal or homicidal ideations.  On mental status examination, affect and mood were blunted, pessimistic, and depressed.  Thought processes were irrational at times with excessive worry.  The assessment was GAD/major depression.

A March 2010 report shows that during employment in 2007, the Veteran reported that he had a very short fuse and became easily frustrated which led to verbal altercations and trouble getting along with others at work.  He ended up quitting a job out of fear that his problems would escalate and that he would hurt someone.  He complained of anxiety attacks and occasional irritability around his family.  The Veteran and his spouse argued a couple of times a week.  He had a history of two suicide attempts in the past; the most recent one was about one year ago during which he overdosed on codeine.  On mental status examination, the Veteran was alert, cooperative, oriented, and easily engaged.  Speech was slow and hesitant with normal rhythm.  Mood was chronically depressed and slightly anxious.  He was diagnosed with major depressive disorder, dysthymia and a history of GAD and was assigned a GAF score of 53.  Another March 2010 report shows that on mental status examination, he was alert and oriented but depressed and disheveled.  Affect and mood were blunted, pessimistic, and depressed.  Judgment was appropriate with rational thought processes.  There was no suicidal or homicidal ideation.  The assessment was anxiety and depression.  An April 2010, report reflects a passive suicidal ideation.  The Veteran did not report suicidal ideation at that time.  He reported passive suicidal ideation two to three times a week for the past three weeks, but denied any plan or intent.  Another April 2010 report shows that on mental status examination, affect and mood were flat, pessimistic, and depressed with appropriate judgment.  However, thought processes were suspicious.  The assessment was anxiety/depression.  In May 2010, he reported difficulty concentrating and on mental status examination, his affect and mood were blunted, pessimistic, and depressed.  Judgment was appropriate with suspicious thoughts.  Another May 2010 report shows that on mental status examination, he was alert, oriented, cooperative, and pleasant and casually dressed with sub-par grooming.  Speech was normal with a euthymic mood.  Affect was full and congruent.  Thoughts were logical and linear and goal-directed without current thoughts of suicidal or homicidal ideation and insight and judgment were good.  The assessment included major depressive disorder, dysthymia, and anxiety disorder, NOS with a GAF score of 58-improved.

On VA mental disorders examination in October 2010, it was noted that treatment of the Veteran's disorder consisted of medication and individual therapy and that he had a fair response to individual therapy.  He reported persistent worry about his wife's health and her ability to work and financial and housing concerns.  He reported persistently elevated anxiety, sleep disturbance, irritability, persistent difficulty making decisions, difficulty concentrating, panic attacks once per week, and a depressed mood for approximately one-half a day.  He had a fleeting suicidal ideation every three to four months, but denied plan or intent.

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Speech was unremarkable and attitude was cooperative and friendly.  Affect was appropriate with depressed mood.  Attention was intact and he was oriented to person, time, and place.  Thought process and content were unremarkable without delusions.  Judgment and insight were good.  There was no evidence of hallucinations or inappropriate behavior or obsessive/ritualistic behavior.  The Veteran endorsed panic attacks and suicidal thoughts, but denied homicidal thoughts.  The examiner stated that the Veteran reported that he experienced fleeting suicidal ideation every three to four months.  He denied plan or intent and reported that suicidal ideation most recently occurred approximately one week ago.  Impulse control was good without episodes of violence.  Remote, recent, and immediate memory was normal.

With regard to employment, the Veteran was unemployed.  The examiner diagnosed GAD and depressive disorder, NOS, secondary to GAD and assigned a GAF score of 55.  The examiner stated that there was no evidence of total occupational and social impairment due to mental disorder signs and symptoms.  Nor did the Veteran's psychiatric disorders result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was no reduced reliability and productivity due to mental disorder symptoms.  However, there was occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  The examiner stated that there were moderate symptoms and functional impairment.  However, she opined that the Veteran was clearly employable from a mental health perspective.  In a December 2010 addendum, the examiner noted that in the initial examination the Veteran was assessed as employable from a mental health perspective.  He reported only moderate symptoms and functional impairment.  There were no specific impacts on physical or sedentary employment or evidence of unemployability due to anxiety symptoms.

In March 2012, the Veteran underwent a private mental status examination at which time he was pleasant and cooperative, but became increasingly uneasy when asked for personal information.  It was noted that he had a 12th grade education.  He stated that he had worked as a truck driver and was last employed in the oil fields in 2008 before leaving due to anger and interpersonal problems.

On mental status examination, the Veteran was alert but somewhat vague.  His attention span was short and speech patterns tended to be coherent but a little vague as to specifics.  Affect was generally within normal limits and appropriate.  The Veteran stated that he was frustrated and had mood swings.  He reported occasional emotional lability with crying spells.  He was depressed about once a week.  He indicated a history of suicidal ideations in 2004 and stated that he overdosed twice on medications and pain killers, but did not seek medical care.  He denied present suicidal ideations and denied any plan to harm himself.  He also denied mania or hypomania.  The Veteran reported occasional feelings of agitation and anxiety attacks about once a week.  He had anger problems and was frustrated and agitated.  He had feelings of harm toward others and stated that he had assaulted others on at least two occasions.  However, he denied any current plans to harm anyone.  He also denied any obsessions or compulsions.  With regard to paranoid ideas, he stated that people were behind him, but denied any hallucinations or illusions.  He also denied any feelings of supernatural forces or influences as well as feelings of special powers or gifts.  After discharge from service, interpersonal relationships became increasingly detached.  Judgment and insight were average.  The Veteran was partially oriented to time and well-oriented to place and person.  Memory was somewhat vague and he complained that recent recalled was impaired.  Associations were relevant while stream of thought was a little slow.  Sleep was impaired.  The Veteran rated his current distress due to depression and anxiety a seven on a scale of one to ten and rated his general impairment of functioning due to psychological factors a ten.

In summary, the psychologist noted that the Veteran continued to be depressed, had daily anxiety attacks, and became withdrawn and detached with progressively lower levels of functioning.  He was diagnosed with major depressive disorder, recurrent, severe without psychotic features and anxiety disorder, NOS.  He was assigned a GAF score of 50 for serious impairment in the current and past year with an uncertain prognosis.  In a psychiatric/psychological impairment questionnaire, the psychologist identified clinical findings in support of his diagnoses including memory loss for names of close relatives, own occupation, or own name; deficiencies in family relations; persistent or irrational fears; persistent delusions or hallucinations; persistent danger of hurting self or others; deficiencies in work or school; depression affecting the ability to function independently, appropriately and effectively; intermittent inability to perform activities of daily living, deficiencies in mood; difficulty in adapting to stressful circumstances; disorientation to time or place; unprovoked hostility and irritability; inability to establish and maintain effective relationships; and suicidal ideation.  The psychologist stated that the Veteran had diffuse paranoid ideation.  The psychologist also performed a mental assessment and opined that the Veteran was incapable of performing full-time competitive work due to his psychiatric disorder.

At the April 2012 Travel Board hearing, the Veteran testified that he experienced panic attacks once or twice a week and then had no panic attacks for another two weeks.  He avoided crowds and did not hang out with people or go to certain places.  He testified that people no longer came to his home and that he had disconnected from a lot of things that he used to do.  He stated that he had problems forgetting to take his medication in the morning and putting on his seatbelt; things that were once routine.  He related that he had suicidal ideations without plan or intent.  He testified that he went from job to job due to anxiety and anger issues.  The Veteran related that he had suicidal ideations and tried to overdose on medication a couple of times and had continued thoughts of suicide without plan or intent.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of anxiety, difficulty sleeping, difficulty concentrating, panic attacks, forgetfulness, sleep disturbances, suicidal ideation and at least two suicide attempts, neglect of personal hygiene, and a lack of interest in doing things he once enjoyed.

The Board also notes that with the exception of a GAF score of 50 reflected in a January 2010 VA treatment report and on private examination in March 2012, indicative of serious symptoms, the Veteran's GAF score has mostly remained in the range of 51 to 60 from May 2008 to October 2010 throughout the course of the appeal, indicative of only moderate symptoms and is largely consistent with the assignment of a 70 percent disability rating.

In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly a rating of 70 percent is granted.

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  The Board notes that the Veteran was assigned a GAF score of 50 at a January 2010 mental treatment visit, which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the January 2010 VA treatment report also noted that while the Veteran had nightmares and violent dreams, he had no current homicidal or suicidal ideations, was compliant with medication, and reported that he felt "70 percent better."

The Board notes that the March 2012 private psychologist also assigned the Veteran a GAF score of 50 and reported clinical findings which suggest that he satisfied the criteria for a 100 percent rating.  However, the Veteran's reported symptoms on mental status examination do not reflect those that would satisfy the criteria for a 100 percent rating.  In this regard, while the Veteran reported two prior assaults, a thought that people were behind him, was partially oriented to time, and had impaired recent recall; there was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that the actual, psychiatric symptoms shown-not merely an examiner's assessment of the severity of the disability, nor any assigned GAF(s)-provide the primary basis for the assigned rating.  38 C.F.R. § 4.126.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9400; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent rating.

Thus, for all the foregoing reasons, the Board finds that a 70 percent rating, but no higher, for an acquired psychiatric disorder, to include GAD, is warranted.

Consideration has been given to assigning a staged rating; however, at no time during the pendency of this appeal has the Veteran's disability warranted a rating in excess of that discussed above.  Hart, supra.

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the disability picture presented by the Veteran's acquired psychiatric disability, to include GAD is appropriately contemplated by the rating schedule.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not excess the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's claim for a TDIU was received on June 2, 2009.  At that time, he alleged that he was unable to work due to his psychiatric disorder.

The Veteran is service-connected for GAD now rated as 70 percent disabling, effective December 3, 2007; cervical arthritis rated as 10 percent disabling, effective December 3, 2007; left elbow medial epicondylitis, rated as 10 percent disabling, effective December 3, 2007; spondylolysis of L5, lumbosacral spine, rated as 10 percent disabling, effective December 3, 2007; GERD, rated as 10 percent disabling, effective December 3, 2007; right rotator cuff tear, rated as 10 percent disabling, effective May 1, 2009; surgical scar of the right shoulder associated with right rotator cuff tear, rated as 10 percent disabling, effective December 9, 2010; and noncompensable rating each for hemorrhoids and peri-anal dermatitis, both effective December 3, 2007.  The total combined disability rating is 80 percent.

As the Veteran's current overall combined disability rating is 80 percent, the Veteran has a combined impairment that reaches the schedular criteria.  See 38 C.F.R. § 4.16.

While the Veteran clearly satisfies the threshold criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the record simply does not establish that the Veteran's service-connected disabilities render him unemployable.  Although the Veteran has asserted that he cannot work because of his service-connected disabilities, the Board finds that the weight of the evidence overall does not support the Veteran's contentions. Essentially, the weight of the evidence does not show that the Veteran's service connected disabilities alone would render him unable to obtain and maintain any form of employment.

VA treatment records include a February 2009 transitional work experience note which shows that the Veteran completed a transition-to-work inventory which was reviewed and discussed in detail.  At that time he appeared interested in seeking self-employment as a greenhouse and lawn care business owner/operator.  A March 2009 report shows that he was off from work due to shoulder surgery.  A 
May 2009 CWT-transitional work note states that he was unable to return to work at that time due to right shoulder surgery.

On VA joints examination in June 2009, the Veteran stated that he was unable to secure employment and that he was last employed in 2008 as a salesperson for a tools company.  The examiner opined that the Veteran's GERD, hiatal hernia, hemorrhoids, history of left medial epicondylitis, and peri-rectal dermatitis had no effect on any type of employment.  Specifically, the examiner opined that the Veteran's lumbar and cervical spine disabilities had some impact on physical employment due to pain, but no significant effect on sedentary type of employment.  The examiner opined that his right shoulder disability affected physical employment, but did not affect sedentary employment.   On VA scars examination that same month, the examiner opined that the Veteran's surgical scar of the right shoulder anteriorly had no effect on any type of employment.

A June 2009 statement from one of the Veteran's former employers relates that he worked in the area of counter sales, 8 to 10 hours a day, 45 to 50 hours a week, from May 2008 to July 2008 before moving to West Virginia.

VA treatment records include an August 2009 report which states that the Veteran had been instructed not to look for employment at that time due to a current lawsuit regarding his loss of separation pay.

In a November 2009 SSA functional capacity report the Veteran related that he stopped working due to rotator cup surgery in December 2008, but that his psychiatric disorder caused him to get angry and also affected his employment.  His work history report shows that he worked for an oil field company from December 2007 to March 2008, in food sales/delivery from April 2008 to May 2008, for an oil field service from May 2008 to July 2008, and in fire protection from November 2008 to December 2008.  On his June 2009 claim, the Veteran reported that he was employed full-time at his former places of employment. 

SSA records include a January 2010 report which reflects a mental assessment of moderate mental restrictions.  The Veteran was found to be unemployable to perform work as a laborer due to a physical and mental assessment.  However, he was found to be able to perform work as a safety inspector, spreader, and hay sorter with postural and environmental restrictions.  In a 2009 disability report, the Veteran related there were many days during which he was unable to complete tasks due to mental instability.  In an August 2010 SSA decision, the Veteran was found to be totally disabled, as a result of his service-connected psychiatric disorder.

A March 2010 VA treatment record reflects that he had a 12th grade education with some college.  It was noted that since his service he worked in the oil field industry, but left after he began having problems with his co-workers.  He stated that he had a couple of other jobs since that time which he left for similar reasons.

On VA general medical examination in December 2010, it was noted that the Veteran retired in 2007 due to medical and psychiatric problems.  The examiner opined that the Veteran's GERD would not prevent either physical or sedentary employment.  Hemorrhoids and peri-anal dermatitis were not demonstrated on examination so neither disability was found to have any effects on his usual occupation.  On VA joints examination that same month, the examiner opined that the Veteran's left elbow epicondylitis would not prevent either physical or sedentary employment and that his status post partial resection of the right clavicle with residual pain and reduced mobility of the right shoulder would prevent physical, but not sedentary employment.  On VA spine examination that month, the examiner opined that the Veteran's levocurvature (scoliosis) of the lumbar spine would prevent the Veteran from engaging in physical employment, but would not prevent sedentary employment and that his degenerative arthritis of the cervical spine would not prevent the Veteran from engaging in either physical or sedentary employment.  On scars examination that month, the examiner opined that the scar on the Veteran's right upper extremity (superior aspect of the right shoulder, linear, postsurgical scar) would not interfere with either physical or sedentary employment.  In a December 2010 addendum to the October 2010 VA mental health examination, the examiner noted that during the initial examination he was assessed as employable from a mental health perspective.  She noted that he reported only moderate symptoms and functional impairment.  The examiner opined that there were no specific impacts on physical or sedentary employment or evidence of unemployability due to anxiety symptoms.

During a March 2012 private mental assessment of the Veteran's ability to do work-related activities, the psychologist opined that the Veteran's impairments would likely always produce bad days and that it was anticipated that he would be absent from work more than three times a month.  In response to the question "In your medical opinion do you feel your patient would be capable of performing full-time competitive work with his/her psychological symptoms and limitations?" he answered, "No way."  The psychologist noted that he had a markedly limited ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes, to accept instructions and respond appropriately to criticism from supervisors, to maintain attention and concentration for extended periods, and to work in coordination with or proximity to others without being distracted by them.

In April 2012, the Veteran testified that the last time he was gainfully employed and doing full-time work was during service.  He related that he had issues with co-workers because of anxiety and anger issues and went from job-to-job.  In a five month span he had three different jobs and was not at one job for more than two months.  He testified that he had panic attacks and anxiety at his jobs.  The Veteran related that he was in receipt of SSA benefits for back, shoulder, left elbow, and psychiatric disabilities, but that anxiety was his biggest issue.

On private vocational rehabilitation evaluation in April 2012, the rehabilitation specialist stated that he reviewed the Veteran's records from VA.  The report relates that the Veteran has a 12th grade education with vocational certifications and that he never attended a college or vocational school.  The rehabilitation specialist stated that his longest employment was during service from 1990 to 2007.  After discharge from service, he worked approximately three months for an oil service company as a cement worker which he discontinued due to anger issues.  He worked for a food delivery service for about one and one-half month's before having a disagreement with another employee, which necessitated his departure from that job.  He then worked two months for a tool and equipment company as a delivery person before leaving after having a disagreement with another employee.  He was most recently employed for one month in 2008 as a temporary worker where he refilled fire extinguishers with his brother.  The rehabilitation specialist related that the most consistent factor in the Veteran's employment was that he had to leave multiple jobs due to his inability to get along with co-workers and anger issues.

The rehabilitation specialist specifically discussed an October 2010 VA examination report which states that the Veteran was employable from a mental health perspective, an October 2010 VA treatment record which noted two prior suicide attempts, a February 2011 supplemental statement of the case, and a March 2012 private mental status examination.  Upon review of the file and discussing relevant vocational issues with the Veteran, the specialist opined that he could not engage in gainful employment.  He stated that in reaching this conclusion, consideration was given to his exertional as well as non-exertional limitations.  He stated that based on the definition of a 50 percent occupational impairment from 4.130-schedule of ratings-mental disorders, he could not engage in gainful employment.  He stated that he would be an unreliable worker who would have difficulty staying on task and that he would have problems with co-workers and supervisors.  He noted that he left three jobs due to anger issues.  With regard to exertional abilities, he stated that the Veteran's self-described limitations with his dominant upper extremity would preclude the majority of jobs which exist.

The Board has noted that the March 2012 private psychologist and April 2012 private vocational rehabilitation specialist both opined that the Veteran could not engage in gainful employment due to his psychiatric symptomatology.  However, there opinions, while probative, are outweighed by the lay and medical evidence of record which includes a June 2009 statement from the Veteran's employer that shows that he left employment in 2008 to move back to West Virginia.  In this regard, while the Veteran has reported that his psychiatric symptoms led to conflicts with his co-workers and caused him to leave employment, there is not one statement of record from any employer that supports this assertion.  In fact, on VA examination in June 2009, the Veteran stated that he "walked away from jobs" rather than deal with conflict, that he was never disciplined for any reason, and that he was never fired from any position.  Most importantly, while the April 2012 vocational rehabilitation specialist opined that he would be an unreliable worker, on VA examination in June 2009, the Veteran related that he perceived himself as having been a reliable, efficient, and productive employee.

The Board has also considered a February 2009 VA transitional work experience note which shows that the Veteran completed a transition-to-work inventory and appeared interested in seeking self-employment as a greenhouse and lawn care business owner/operator.  However, an August 2009 VA treatment report relates that the Veteran was instructed not to look for employment at that time due to a current lawsuit regarding his loss of separation pay.  At this time, it is unclear whether that matter has been resolved.

Finally, the Board notes that on VA examination in October 2008 and June 2009, October 2010, and in a December 2010 VA opinion, the Veteran was not found to be unemployable due to his psychiatric disorder.  In this regard, in December 2010 a VA examiner opined that there were no specific impacts on physical or sedentary employment or evidence of unemployability due to his anxiety symptoms.  With regard to the Veteran's remaining service-connected disabilities, during VA examinations in June 2009, the Veteran's GERD, hiatal hernia, hemorrhoids, history of left medial epicondylitis, and peri-rectal dermatitis, and surgical scar of the right shoulder were found to have no effect on any type of employment.  While the Veteran's lumbar and cervical spine disabilities and right shoulder disability affected physical employment, these disabilities had no significant effect on sedentary employment.  During VA examinations in December 2010, the examiners opined that the Veteran's GERD, right shoulder scar, and left elbow disability would not prevent either physical or sedentary employment; that his right clavicle/ right shoulder and lumbar spine disabilities would prevent physical but not sedentary employment, and that his cervical spine disability would not prevent him from engaging in either physical or sedentary employment.

Accordingly, the Board finds that the weight of the VA medical opinions and other evidence indicates that the Veteran's service-connected disabilities, including his psychiatric disorder, do not render him unemployable.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997)).  Hence, the lay assertions in this regard have no probative value. 

As a final point, the Board again acknowledges notes that the Veteran has been found totally disabled, for SSA purposes, as a result of his service-connected psychiatric disorder.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is governed by different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the persuasive medical evidence, and the opinion of VA examiners on the matter of whether the Veteran's entitlement to a TDIU, for VA purposes, is established. 

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App.  49 at 56.

IV.  Increased Rating for Surgical Scar of the Right Shoulder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, on April 3, 2012, in testimony at his Travel Board hearing, the Veteran stated that he wished to withdraw his appeal for an initial compensable rating prior to December 9, 2010, and in excess of 10 percent since December 9, 2010, for a surgical scar of the right shoulder.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed.


ORDER

Service connection for a ventral/umbilical hernia is denied.

Entitlement to a 70 percent rating for generalized anxiety disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A TDIU is denied.

The appeal for entitlement to an initial compensable rating prior to December 9, 2010, and in excess of 10 percent since December 9, 2010, for a surgical scar of the right shoulder, is dismissed.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


